DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “… to display the representation of the customer in a vicinity of the of the appurtenance for the object after fulfillment of the order”.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The claims are directed to eligible subject matter and are not obvious over the closest prior art of record. The claims, each considered as a whole and as an 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210406853 to Kelly et al. discloses methods and apparatus for the automated provision of goods through the use of scanning systems. The method for dispensing food items prepared for consumption by a customer may additionally include scanning a license plate number with an image capture device. The method may also include identifying the order for food and food preparation based upon the scanned license plate number. The method for dispensing food items prepared for consumption by a customer additionally including the steps of scanning a face of a customer with an image capture device to generate a facial image. One general aspect includes an automated food dispenser dispensing food prepared for consumption by a human, the dispenser including: a container including multiple disparate bins, each bin suitable for storing prepared food and including thermal insulation from atmospheric temperature ambient to the respective bins; at least one cup holder within at least one bin, said cup holder shaped to maintain cup containing fluid in an upright position while the cup is in the cup holder; a digital input device for receiving a unique order identifier from a customer; a receiver for receiving digital information via a distributed network; a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625